       Case 4:20-cv-00066-WTM-CLR Document 42 Filed 08/26/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


BREANNA MILES


        Plaintiff,

V.                                                      CASE NO. CV420-066


WAL-MART STORES EAST, LP,

        Defendant.




                                      ORDER


        Before   the   Court   is    Defendant      Wal-Mart    Stores     East,   LP's

Motion for Summary Judgment (Doc. 23), which Plaintiff Breanna

Miles has opposed (Doc. 37). After careful review of the record in

this    case,    however,   it      appears      that    Defendant   has   failed   to

establish this Court's jurisdiction. Accordingly,                     Defendant is

DIRECTED to demonstrate within fourteen (14) days from the date of

this order whether the Court has subject matter jurisdiction over

this case.


        On February 27, 2020, Plaintiff filed this negligence action

in the State Court of Chatham County, Georgia, against Walmart,

Inc. (Doc. 1 at 8.) Walmart, Inc. removed the case to this Court

on   March   31, 2020     under 28        U.S.C. §§ 1332 and         1446, alleging

diversity jurisdiction.          (Id.     at     1.) Subsequently, the parties

filed    their   Joint    Motion     to    Add    Proper    Party,   in    which   they

requested that the Court dismiss Walmart, Inc. as an improper party
    Case 4:20-cv-00066-WTM-CLR Document 42 Filed 08/26/21 Page 2 of 4



and add Defendant Wal-Mart Stores East, LP as the proper party.

(Doc. 10 at 1.) On May 8, 2021, the Court granted the parties'

request and substituted Wal-Mart Stores East, LP for Walmart, Inc.

(Doc.   11    at   1.)   Following   this   substitution,     the   Court     now

questions whether it has subject matter jurisdiction over this

matter.


     When     it   appears   that subject     matter     jurisdiction   may    be

lacking, ^^a federal court must inquire sua sponte into the issue

. . . ." Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261 (11th

Cir. 2000); Univ. of S. Ala, v. Am. Tobacco Co., 168 F.3d 405, 410

(11th Cir. 1999) (''[I]t is well settled that a federal court is

obligated to inquire into subject matter jurisdiction sua sponte

whenever it may be lacking."). Subject matter jurisdiction exists

when the citizenship of the parties is completely diverse and the

amount in controversy exceeds $75,000.00. See 28 U.S.C. § 1332.

Complete     diversity   requires    that   ^^no   two   adverse   parties    are

citizens of the same state." Ranbaxy Labs. Inc. v. First Databank,

Inc., 826 F.3d 1334, 1338 (11th Cir. 2016) (citing Owen Equip. &

Erection Co. v. Kroger, 437 U.S. 365, 373, 98 S. Ct. 2396, 2402,

57 L. Ed. 2d 274 (1978)).

           party removing a case to federal court based on diversity

of citizenship bears the burden of establishing the citizenship of

the parties." Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (citing Williams v.
      Case 4:20-cv-00066-WTM-CLR Document 42 Filed 08/26/21 Page 3 of 4




Best Buy Co., Inc., 269 F.3d 1316, 1319 {11th Cir. 2001)). ''[A]

limited partnership is a citizen of each state in which any of its

partners, limited or general, are citizens." Rolling Greens, 374

F.3d at 1021 (citing Garden v. ArkOma Assocs., 494 U.S. 185, 195-

96, 110 8. Ct. 1015, 1021, 108 L. Ed. 2d 157 (1990)). To properly

allege the citizenship of a limited partnership: ''a party must

list the citizenships of . . . all the partners of the limited

partnership." Id. at 1022.

        With   respect    to   Defendant's     citizenship,    the   notice    of

removal simply avers that ^'Defendant Wal-Mart Stores East, LP is

a Delaware limited partnership with its headquarters and principal

place     of   business    located   in      Bentonville,     Arkansas.   Thus,

Defendant      Wal-Mart Stores East, LP is considered a              citizen   of

Arkansas . . . . [and] is not a citizen of Georgia." (Doc. 1 at

2.) The notice of removal does not include a list of Defendant's

individual partners, along with their citizenships.^ Accordingly,

the   information    in    the   notice   of   removal   is   insufficient     to

establish complete diversity.^



1 The Court recognizes that Defendant attached a document to the
notice of removal which names Wayne Hamilton as a general partner
of Defendant. (Doc. 1 at 15.) This document, however, does not
appear to be an exhaustive list of Defendant's partners and does
not list Mr. Hamilton's citizenship. Accordingly, this document is
not sufficient evidence of Defendant's citizenship.
2 The Court notes that Defendant has frequently failed to properly
allege its citizenship in federal court. See, e.g., McBride v.
Wal-Mart Stores East, L.P., No. 18-25072-Civ-Scola, 2020 WL
2781334, at *1 (S.D. Fla. Apr. 27, 2020); Londono v. Wal-Mart
     Case 4:20-cv-00066-WTM-CLR Document 42 Filed 08/26/21 Page 4 of 4




      Because      the   jurisdictional   allegations    contained    in   the

notice      of   removal    are    insufficient   to    establish    complete

diversity,       Defendant is DIRECTED to file a        supplemental brief

within fourteen (14) days from the date of this order that lists

Defendant's individual partners and their citizenships. Failure to

do so will result in dismissal of this case for lack of subject

matter jurisdiction. Because the Court cannot consider the merits

of   this    case   until   the    jurisdictional   issues    are   resolved.

Defendant's motion for summary judgment (Doc. 23) is DISMISSED

WITHOUT PREJUDICE. Defendant may refile its motion within fourteen

(14) days after the Court has determined that subject matter

jurisdiction exists this case.

      SO ORDERED this             day of August 2021.




                                      WILLIAM T. MOORE, JR.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




Stores East, L.P., No: 8:15-CV-1143-T-36JSS, 2015 WL 1286445, at
*1 (M.D. Fla. July 23, 2015); Nieves v. Wal-Mart Stores East, L.P.,
No,: 2:19-cv-00474-JLB-NPM, 2020 WL 5369080, at *1-3 (M.D. Fla.
Sept. 8, 2020).
